18 So. 3d 1265 (2009)
GENERAL SERVICES AND MANAGEMENT CORP., Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Emilio Yauner, Appellees.
No. 1D09-3747.
District Court of Appeal of Florida, First District.
October 16, 2009.
Juan C. Zorrilla and Christopher B. Spuches of Zorrilla & Associates, P.A., Miami, for Appellant.
Geri Atkinson-Hazelton, General Counsel, Tallahassee, for Appellees.
*1266 PER CURIAM.
DISMISSED. Millinger v. Broward County Mental Health Div. and Risk Mgmt., 672 So. 2d 24 (Fla.1996); Durando v. Palm Beach County, 719 So. 2d 1258 (Fla. 1st DCA 1998).
WEBSTER, LEWIS, and THOMAS, JJ., concur.